FILED
                            NOT FOR PUBLICATION                             JUN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LAURIE CHERNY; ALEX CHERNY;                      No. 09-56964
WAYNE CHANG, on behalf of
themselves and all others similarly              D.C. No. 2:09-cv-03625-GW-
situated,                                        AGR

              Plaintiffs - Appellees,
                                                 MEMORANDUM *
  v.

AT&T MOBILITY LLC,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                              Submitted June 8, 2012 **
                                Pasadena, California

Before: TROTT and BYBEE, Circuit Judges, and DUFFY, District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      AT&T Mobility LLC appeals the district court’s denial of its motion to

compel arbitration. We have jurisdiction under 9 U.S.C. § 16(a)(1)(B).

      In determining that the arbitration clause was unenforceable, the district

court relied solely on this court’s previous decision in Laster v. AT&T Mobility

LLC, 584 F.3d 849 (9th Cir. 2009), which was later reversed by the Supreme Court

in AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740 (2011). The district court

expressly declined to address Plaintiffs’ other arguments as to why the arbitration

clause might be unenforceable -- that AT&T’s modification to the arbitration

clause in 2009 was improper because Plaintiffs lacked adequate notice of the

change, and that the arbitration clause is unconscionable even after Concepcion.

Therefore, we reverse and remand to the district court for further proceedings

consistent with Concepcion and this court’s recent decision in Coneff v. AT&T

Corp., 673 F.3d 1155 (9th Cir. 2012). See Flexible Lifeline Sys., Inc. v. Precision

Lift, Inc., 654 F.3d 989, 1000 (9th Cir. 2011) (per curiam); Jones v. Blanas, 393

F.3d 918, 936 (9th Cir. 2004).

      REVERSED and REMANDED.




                                          2